In an action to recover damages for personal injuries, the appeal is (1) from an order of the County Court, Nassau County, reversing a judgment of the City Court of Long Beach entered February 16, 1955 in favor of appellant, and dismissing the complaint, and (2) from a judgment of the City Court of Long Beach entered February 14, 1956 on said order of the County Court, Nassau County. The personal injuries were received when appellant fell because of a defective curbing on a sidewalk in front of premises owned by respondent in the city of Long Beach. Order of the County Court, Nassau County, reversed, judgment of the City Court of Long Beach entered February 14, 1956 vacated and judgment of the City Court of Long Beach entered February 16, 1955 reinstated, with costs in this court and in the County Court. Section 1 of Local Law No. 1 of the City of Long Beach of the Local Laws of 1931, which imposed tort liability on abutting property owners for personal injuries sustained due to defective sidewalks, was a valid enactment pursuant to the authority granted to every city by the State Constitution (N. Y. Const. [1894 as amd.], art. XII, § 3; N. Y. Const. [1938], art. IX, § 12) and by the City Home Ride Law (§ 11, subd. 1) to adopt local laws relating to “ the acquisition, care, management and use of its streets and property ”. The said local law is not repugnant to anything in the State Constitution or statutes, or to public policy. Judicial decisions such as those rendered in City of Rochester v. Campbell (123 N. Y. 405) and McEvoy v. City of New York (266 App. Div. 445, affd. 292 N. Y. 654) to the effect that an abutting owner is not liable in tort for injuries sustained by reason of a defective sidewalk were not based on a general public policy of exempting him from such liability in all eases, but were based on the fact that the statutes applicable in those eases did not by their terms impose such liability. That there is no State law or policy exempting abutting owners from such liability is demonstrated by the fact that the Legislature itself has adopted legislation imposing such liability, viz., in its enactment of charters for the City of Auburn (see Willis v. Parker, 225 N. Y. 159). Further, from the fact that the said provisions in the State Constitution and the City Home Rule Law have been held to authorize legislation by a city as to another aspect of tort liability affecting the city (see Fullerton v. City of Schenectady, 285 App. Div. 545, affd. 309 N. Y. 701; Ellis v. City of Geneva, 259 App. Div. 502, affd. 288 N. Y. 478) it should follow that the said provisions also authorize the enactment by a city of a local law such as the one in question. Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur. [208 Misc. 919.]